Citation Nr: 0526560	
Decision Date: 09/28/05    Archive Date: 10/05/05

DOCKET NO.  02-18 176	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Roanoke, Virginia



THE ISSUE

Entitlement to an initial, compensable rating for a right 
knee Baker's cyst.



ATTORNEY FOR THE BOARD

Thomas A. Pluta, Counsel




INTRODUCTION

The veteran had active service from September 1979 to 
December 2000.

This appeal to the Board of Veterans Appeals (Board) arises 
from an August 2001 rating action that granted service 
connection for a right knee Baker's cyst and assigned an 
initial noncompensable rating therefor from January 2001, and 
denied service connection for a right knee disability other 
than a Baker's cyst, residuals of a tubal fulguration, 
urinary tract infections (also claimed as recurrent yeast 
infections), and urinary incontinence.  A Notice of 
Disagreement was received in August 2002.  Inasmuch as the 
claim for a compensable rating for a right knee Baker's cyst 
involves disagreement with the initial noncompensable rating 
assigned, the Board has characterized that issue in 
accordance with Fenderson v. West,        12 Vet. App. 119, 
126 (1999).  A Statement of the Case (SOC) was issued in 
September 2002, and a Substantive Appeal was received in 
October 2002, wherein the veteran requested a Board hearing 
at the RO (Travel Board hearing).  A Supplemental SOC (SSOC) 
was issued in May 2003.  

By letter of July 2003, the RO notified the veteran of a 
Travel Board hearing that had been scheduled for her for a 
date in August; she failed to report for the hearing.

In January 2004, the Board remanded this case to the RO for 
further development of the evidence and for due process 
development.  By rating action of May 2005, the RO granted 
service connection for right knee chondromalacia (claimed as 
a right knee disability other than a Baker's cyst), residuals 
of a tubal fulguration, and interstitial cystitis and urinary 
tract infections with a history of urinary incontinence; this 
constitutes a full grant of the benefits sought on appeal 
with respect to those issues.  The RO continued the denial of 
an initial compensable rating for a right knee Baker's cyst 
(as reflected in the May 2005 SSOC).  




FINDINGS OF FACT

1.  All notification and development action need to fairly 
adjudicate the claim on appeal has been accomplished.

2.  Since the January 1, 2001 effective date of the grant of 
service connection, the veteran's right knee Baker's cyst has 
not been shown to result in any disabling skin manifestations 
or other functional impairment.  


CONCLUSION OF LAW

The criteria for an initial compensable rating for a right 
knee Baker's cyst have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R.         §§ 3.102, 
3.159, and Part 4, including §§ 4.1, 4.2, 4.3, 4.7, 4.10, 
4.31, 4.118, Diagnostic Codes 7801, 7802, 7803, 7804, 7805, 
7806, 7819 (2002 and 2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

In November 2000, the Veterans Claims Assistance Act of 2000 
(VCAA) was signed into law.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002).  To implement the 
provisions of the law, VA promulgated regulations codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2004).  
The VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify him what 
evidence will be obtained by whom.  38 U.S.C.A.         § 
5103(a); 38 C.F.R. § 3.159(b).  In addition, they define the 
obligation of VA with respect to its duty to assist a 
claimant in obtaining evidence.  38 U.S.C.A. § 5103A; 
38 C.F.R. § 3.159(c).

Considering the record in light of the duties imposed by the 
VCAA and its implementing regulations, the Board finds that 
all notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.  

Through the January and May 2001 RO letters, the August 2001 
rating action, the September 2002 RO letter and SOC, the May 
2003 SSOC, the June, July, and September 2003 and April and 
September 2004 RO letters, and the May 2005 rating action and 
SSOC, the veteran was variously notified of the law and 
regulations governing entitlement to the benefit sought on 
appeal, the evidence that would substantiate her claim, and 
the evidence that had been considered in connection with her 
appeal.  Thus, the Board finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim, and has been provided ample opportunity to 
submit information and evidence.  

Although the RO has considered only the former criteria for 
rating the skin manifestations of the veteran's service-
connected right knee Baker's cyst and furnished her notice 
only of that criteria in the SOC, the Board finds that the 
veteran is not prejudiced by the Board's consideration of the 
revised rating criteria in the first instance, as explained 
below.  

Additionally, the SOC, SSOCs, and June and July 2003 and 
April 2004 RO letters variously informed the veteran of what 
the evidence had to show to establish entitlement to the 
benefit she sought; what information or evidence VA still 
needed from her; what evidence VA had retrieved and 
considered in her claim; what evidence she had to furnish; 
what she had to do to obtain assistance from VA in connection 
with her appeal; and that VA would make reasonable efforts to 
help her get evidence necessary to support her claim, such as 
medical records (including private medical records), if she 
gave it enough information about such records so that it 
could request them from the person or agency that had them.  
In addition, the latter 2003 and 2004 RO letters and the 
SSOCs specifically informed the appellant of the VCAA's 
requirements, and notified her that she could help with her 
claim by informing VA of any additional information or 
evidence that she wanted it to try to obtain for her, where 
to send additional evidence or information concerning her 
appeal, and where she could request assistance if needed.  
The latter 2003 and 2004 RO letters specifically notified the 
veteran to furnish any evidence that she had in her 
possession that pertained to her claim.  Accordingly, the 
Board finds that the statutory and regulatory requirement 
that VA notify a claimant what evidence, if any, will be 
obtained by the claimant and what evidence will be retrieved 
by VA has been met.  See Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

The Board points out that, in the decision of Pelegrini v. 
Principi, 18 Vet. App. 112 (2004), the United States Court of 
Appeals for Veterans Claims (Court) held that proper VCAA 
notice should notify a veteran of: (1) the evidence that is 
needed to substantiate a claim; (2) the evidence, if any, to 
be obtained by VA; (3) the evidence, if any, to be provided 
by the claimant; and (4) a request by VA that the claimant 
provide any evidence in his possession that pertains to the 
claim.  As indicated above, all four content of notice 
requirements have been met in this case.      

However, Pelegrini also held that the plain language of 38 
U.S.C.A. § 5103(a) requires that notice to a claimant 
pursuant to the VCAA be provided "at the time" that, or 
"immediately after," the VA Secretary receives a complete 
or substantially complete application for VA-administered 
benefits.  In that case, the Court determined that VA had 
failed to demonstrate that a lack of such pre-adjudication 
notice was not prejudicial to the claimant.  

As noted above, in this case, some duty to assist letters 
were provided to the veteran in January and May 2001, prior 
to the August 2001 rating action on appeal, and some letters 
were furnished after that rating action.  However, the Board 
finds that any lack of full, pre-adjudication documents 
strictly meeting the VCAA's notice requirements in this case 
does not prejudice the veteran in any way.  In this regard, 
the Board points out that the Court has also held that an 
error in the adjudicative process is not prejudicial unless 
it affects a substantial right so as to injure an interest 
that the statutory or regulatory provision involved was 
designed to protect, such that the error affects the 
essential fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005).  The Board finds that, in 
this case, the delay in issuing the 38 U.S.C.A. § 5103(a) 
notice was not prejudicial to the veteran because it did not 
affect the essential fairness of the adjudication, in that 
her claim was fully developed and readjudicated after notice 
was provided.  

As indicated above, the rating actions, many RO letters, SOC, 
and SSOCs issued between 2001 and 2005 have repeatedly 
explained to the veteran what was needed to substantiate her 
claim.  As a result of RO development and the Board's January 
2004 remand, comprehensive documentation, identified below, 
has been associated with the claims file and considered in 
evaluating the veteran's appeal.  The RO most recently 
readjudicated the veteran's claim on the merits in May 2005 
on the basis of all the evidence of record, as reflected in 
the SSOC.

Additionally, the Board finds that all necessary development 
on the claim currently under consideration has been 
accomplished.  The RO, on its own initiative as well as 
pursuant to the Board's remand, has made reasonable and 
appropriate efforts to assist the appellant in obtaining 
evidence necessary to substantiate her claim, to include 
obtaining post-service military medical records, all of which 
have been associated with the claims file and considered in 
adjudicating this appeal.  The veteran was afforded VA 
examinations in February 2001, December 2002, January 2003, 
and October 2004.  She failed to report for a Travel Board 
hearing that had been scheduled for her for a date in August 
2003.  Significantly, the veteran has not identified, and the 
record does not otherwise indicate, any additional, existing 
evidence pertinent to the claim that has not been obtained.  

Hence, the Board finds that any failure on the part of VA in 
not fulfilling any VCAA notice requirements prior to the RO's 
initial adjudication of the claim is harmless.  See ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998); Cf. 
38 C.F.R. § 20.1102 (2004).  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by adjudication of the claim on appeal, at 
this juncture, without directing or accomplishing any 
additional notification and/or development action.  

II.  Background

On February 2001 VA examination, the veteran gave a two-year 
history of a Baker's cyst behind the right knee.  Current 
examination showed a normal right nee except for a Baker's 
cyst.  Examination of the skin showed no scars, ulceration, 
exfoliation, crusting, or exudates.  Sensation and motor 
strength and function were within normal limits.  The 
diagnoses included right knee Baker's cyst, and the veteran 
was noted to be unemployed but able to perform all daily 
activities.

February and early July 2002 outpatient evaluations at the 
Langley Air Force Base (AFB) 1st Medical Support Squadron and 
late July 2002 evaluation at the McDonald Army Community 
Hospital noted no skin manifestations pertaining to the right 
knee Baker's cyst.  Historically, October 2000 magnetic 
resonance imaging (MRI) was noted to have been within normal 
limits except for a small Baker's cyst.  

December 2002 and January 2003 VA examinations and February 
2004 outpatient evaluation at Langley AFB noted no skin 
pathology pertaining to the veteran's right knee.

October 2004 VA orthopedic examination noted no functional 
limitations pertaining to any skin disorder of the right 
knee.  On examination, the veteran's gait was normal, and 
there was no evidence of abnormal weight-bearing.  There was 
a mass behind the knee.  MRI revealed small joint effusion, 
with minimal fluid in the deep infrapatellar bursa.  The 
diagnosis was grade IV right knee chondromalacia with 
subchondral cyst.  The examiner commented that the Baker's 
cyst initially diagnosed was the result of a previous in-
service injury to the knee which now included chondromalacia.  

III.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155;            
38 C.F.R. Part 4.  Where there is a question as to which of 
two evaluations shall be applied, the higher evaluation will 
be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R.  § 
4.7.  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. § 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  However, in 
Fenderson, the Court noted an important distinction between 
an appeal involving a veteran's disagreement with the initial 
rating assigned at the time a disability is service 
connected.  Where, as here, the question for consideration is 
the propriety of the initial rating assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
(i.e., assignment of different ratings for distinct periods 
of time, based on the facts found) is required.  See 
Fenderson, 12 Vet. App. at 126.  

Historically, by rating action of August 2001, the RO granted 
service connection for a right knee Baker's cyst and assigned 
a noncompensable rating for the skin manifestations of that 
knee disorder under Diagnostic Code (DC) 7819, from January 
1, 2001.  By rating action of May 2005, the RO granted 
service connection for right knee chondromalacia (claimed as 
service connection for right knee disability other than a 
Baker's cyst) and assigned a 10 percent rating for the 
orthopedic manifestations of that knee disorder under DC 
5299-5257, from January 1, 2001. 

At the outset, the Board notes that the veteran has not 
appealed the RO's determination to grant a separate rating 
for orthopedic right knee disability, and that only the 
question of the initial rating assigned for the veteran's 
Baker's cyst is before the Board.  Thus, the rule against 
pyramiding (38 C.F.R. § 4.14) (2004) prevents consideration 
of orthopedic manifestations associated with the knee in 
rating the Baker's cyst.  See 38 C.F.R. §§ 4.71a, 4.118.

By regulatory amendment effective August 30, 2002, 
substantive changes were made to the schedular criteria for 
rating skin disabilities, as set forth in 38 C.F.R. § 4.118, 
DCs 7800-7833.  See 67 Fed. Reg. 49596-49599 (July 31, 2002).  
As there is no indication that the revised criteria are 
intended to have retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective date of the new rating 
criteria, and to consider the revised criteria for the period 
beginning on the effective date of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSousa v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  The retroactive reach of the 
revised regulation under 38 U.S.C.A. § 5110(g) can be no 
earlier than the effective date of that change.  

Although, in this case, the RO has considered only the former 
criteria for rating the skin manifestations of the veteran's 
service-connected right knee disability (a Baker's cyst) and 
furnished her notice of that criteria only in the September 
2002 SOC, the Board finds no due process bar to considering 
the revised criteria, in the first instance.  As explained 
below, there is no objective evidence at time since the 
January 1, 2001 effective date of the grant of service 
connection for Baker's cyst supporting the assignment of a 
compensable rating under any of the diagnostic criteria 
pertinent to rating skin disability.  Thus, the veteran is 
not prejudiced by the Board's consideration of the revised 
rating criteria in the first instance, and a remand to the RO 
to initially notify the veteran of the revised rating 
criteria and to adjudicate the claim under those criteria is 
unnecessary.  

Under the criteria of former DC 7819 (as in effect prior to 
August 30, 2002), benign new growths of the skin are 
evaluated on the basis of any related scars, disfigurement, 
etc.  Unless otherwise provided, rate DCs 7807 through 7819 
as for eczema, dependent upon location, extent, and repugnant 
or otherwise disabling character of manifestations.

Former DC 7800 (as in effect prior to August 30, 2002) 
provides ratings from 0 to 50 percent for disfiguring scars 
of the head, face, or neck. 

Under the criteria of former DC 7803 (as in effect prior to 
August 30, 2002), superficial scars that are poorly 
nourished, with repeated ulceration, warrant a       10 
percent rating.  

Under the criteria of former DC 7804 (as in effect prior to 
August 30, 2002), superficial scars which are tender and 
painful on objective demonstration warrant a 10 percent 
rating.  

Under the criteria of former DC 7805 (as in effect prior to 
August 30, 2002), scars may also be rated on the basis of any 
related limitation of function of the body part which they 
affect.

Former DC 7806 (as in effect prior to August 30, 2002) 
provides ratings from 0 to 50 percent for eczema with 
exfoliation or crusting, exudation, itching, and systemic or 
nervous manifestations.

Under the criteria of revised DC 7819 (as in effect on and 
after August 30, 2002), benign skin neoplasms are evaluated 
as disfigurement of the head, face or neck (DC 7800), scars 
(DCs 7801, 7802, 7803, 7804, or 7805), or impairment of 
function.

Revised DC 7800 (effective on and after August 30, 2002) 
provides ratings from   10 to 80 percent for disfigurement of 
the head, face, or neck. 

Revised DC 7801 (effective on and after August 30, 2002) 
provides ratings from   10 to 40 percent for scars, other 
than the head, face, or neck), that are deep or that cause 
limited motion.

Revised DC 7802 (effective on and after August 30, 2002) 
provides a 10 percent rating for scars (other than the head, 
face, or neck) that are superficial and that do not cause 
limited motion. 

Under the criteria of revised DC 7803 (effective on and after 
August 30, 2002), superficial scars that are unstable warrant 
a 10 percent rating.  An unstable scar is one where, for any 
reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with 
underlying soft tissue damage.           

Under the criteria of revised DC 7804 (effective on and after 
August 30, 2002), superficial scars that are painful on 
examination warrant a 10 percent rating.  A superficial scar 
is one not associated with underlying soft tissue damage.  

Under the criteria of revised DC 7805 (as in effect on and 
after August 30, 2002), scars may also be rated on the basis 
of any related limitation of function of the body part which 
they affect.

In every instance where the schedule does not provide a 0 
percent rating for a DC, a 0 percent rating shall be assigned 
when the requirements for a compensable rating are not met.  
38 C.F.R. § 4.31.

Considering the evidence of record in light of all pertinent 
criteria, the Board finds that there is no basis for 
assignment of a compensable rating veteran's right knee 
Baker's cyst is not warranted under any applicable rating 
criteria.  In arriving at this determination, the Board notes 
that either the former or revised DCs 7800 to 7819 do not 
provide a basis for a compensable rating for the skin 
manifestations of the Baker's cyst in this case, inasmuch as 
the evidence of record does not indicate that the cyst has 
ever been manifested by any scar or other skin manifestation 
such as eczema.  The Board notes that the February 2001 VA 
examination showed a Baker's cyst behind the right knee, but 
examination of the skin showed no scars, ulceration, 
exfoliation, crusting, or exudation.  A rating under either 
version of DC 7800 also is not warranted in this case, as the 
veteran's cyst does not affect her head, face, or neck.  

Simply stated, as noted above, the orthopedic manifestations 
causing limitation of the veteran's right knee function have 
been considered in granting a separate disability rating for 
right knee chondromalacia, which is not at issue in this 
appeal, and the evidence does not show that the Baker's cyst 
is the cause of any additional impairment of knee function.  

Under these circumstances, the Board must conclude that there 
is no basis for staged rating of the veteran's disability, 
pursuant to Fenderson, and the claim for a higher rating for 
a right knee Baker's cyst must be denied.  In reaching these 
conclusions, the Board has considered the applicability of 
the benefit-of-the-doubt doctrine.  However, as the competent 
evidence simply does support the assignment of a compensable 
rating for the disability under consideration, that doctrine 
is not applicable.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. 
§ 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

An initial, compensable rating for a right knee Baker's cyst 
is denied.



	                        
____________________________________________
	JACQUELINE E. MONROE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


